Title: To James Madison from the Inhabitants of Riverhead, New York, 13 July 1812 (Abstract)
From: Riverhead Inhabitants
To: Madison, James


13 July 1812. “Whereas it highly concerns the Citizens of this Town, in union with the whole family of the United States at large; to take into serious and deliberate consideration our present situation relative to the high & aggravated injustice which this nation hath repeatedly experienced from the British Government; and for which purpose this meeting is now convened. Therefore, Resolved, that we most cordially approve of the measure, which the constituted Authorities of these United States have adopted, relative thereunto.
“Resolved, that we hold it as our indispensible, religious, and bounden duty; to rally around the Standard of our common country, with a firm & determined resolution, to the last cent of our treasure, & the last drop of our blood and upon our sacred honor to defend her as far as in us lies.
“Resolved, that in our opinion all party distinctions and animosities ought at this critical juncture to be laid aside; and every real American and friend to the palladium of our Liberty, use his utmost endeavors and exertions to promote union and concord, throughout the great American Family.
“Resolved, that we will use every legal effort to detect, and hold up to Public contempt, and bring to due punishment, every act of internal enemies, (if such there should be, which God forbid) again[s]t the Just Cause in which we are engaged.
“Resolved, that we hold in the highest estimation, the Candidates recommended by the members of Congress, at Washington for President and Vice President.
“Resolved, that the proceedings of this meeting be … transmitted to the President of the United States, and through him to Congress.”
